Citation Nr: 0303766	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to December 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an October 2002 substantive appeal, the veteran requested 
a Board hearing at the RO (Travel Board hearing).  In 
November 2002, the Board sent a letter to the veteran asking 
him whether he still desired a Travel Board hearing.  In 
January 2003, the veteran indicated in writing that he no 
longer wanted a hearing before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not serve in combat and the evidence of 
record does not show a verified service stressor productive 
of PTSD.

3.  The veteran is not credible in his evidentiary assertions 
as to alleged stressor events inservice.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

1) Veterans Claims Assistance Act 

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.'  (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the October 2002 Statement of the Case (SOC), 
the veteran was provided notice of the information, medical 
evidence or lay evidence necessary to substantiate the claim 
on appeal.  The SOC also notified the veteran of the 
pertinent laws and regulations, as well as his due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, VA treatment 
records, and reports of VA examinations.  In a Statement of 
Accredited Representative (VA Form 646), dated in January 
2003, the veteran's representative indicated that they had no 
additional evidence to submit and that they rested the appeal 
on the evidence of record.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in 
August 2001.  This letter not only explained in plain 
language what evidence was needed to substantiate the claim, 
it also explained what the essential contents of that 
evidence must be, and advised the claimant of both what VA 
would do to obtain evidence and what type of evidence he 
should submit on his own behalf.  Hence, the Board concludes 
that the correspondence discussed above demonstrates 
compliance with VA's notification requirements to the extent 
required by law.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Moreover, under the law, the 
duty to assist ceases when it is evident that there is no 
reasonable possibility that further development could 
substantiate the claim.  Because the Board finds that the 
claimant lacks crediblity as to his evidentiary assertions 
advanced in support of a claim for service connection for 
PTSD, it is clear that there is no reasonable possibility 
that further development could substantiate the claim.  
Therefore, there is no prejudice to the veteran in the Board 
proceeding to adjudicate the merits of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

2)  General Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
[the VA's Schedule for Rating Disabilities] i.e., in 
conformity with the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f) (amended to reflect the holding of Cohen v. Brown, 
10 Vet. App. 128 (1997), effective March 7, 1997.)  However, 
in order for such lay testimony to serve as sufficient proof 
of service connection, the evidence must indicate that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Id.  
Additionally, service connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  Id.

Where the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence to corroborate the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

While VA psychologists have diagnosed the veteran with PTSD, 
the question of whether he was exposed to a stressor in 
service is a factual determination.  As the Court has held:

Just because a physician or other health 
professional accepted appellant's 
description of his Vietnam experiences as 
credible and diagnosed appellant as 
suffering from PTSD does not mean the 
Board was required to grant service 
connection for PTSD.

Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).  


3)  Credibility

The Board finds that the veteran's credibility with respect 
to the claim on appeal is the determinative question.  It is 
the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, No. 00-7023 (Fed. Cir. 
Oct. 13, 2000).  As the United States Court of Appeals for 
the Federal Circuit has commented, there is a considerable 
body of law imposing a duty on the Board to analyze the 
credibility and probative value of evidence sua sponte, when 
making its factual findings.  Further, the Board has the 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony that was inconsistent with prior written 
statements).  Although credibility is often defined as 
determined by the demeanor of a witness, a document may also 
be credible evidence.  See, e.g., Fasolino Foods v. Banca 
Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

Burns v. Department of Health & Human Servs., 1992 U.S. Cl. 
Ct. LEXIS 528.   The special master was found to have 
followed the Federal Circuit's instruction in Cucuras v. 
Department of Health & Human Resources, 993 F.2d 1525, 1528 
(Fed. Cir. 1993): 
   
Moreover the Supreme Court counsels that oral 
testimony in conflict with contemporaneous 
documentary evidence deserves little weight.  
United States v. Unites States Gypsum Co., 
333 U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 
525 (1947).  This court's predecessor adopted 
the same principle.  Montgomery Coca Cola 
Bottling Co. v. United States, 222 Ct. Cl. 
356, 615 F.2d 1318, 1328 (Ct. Cl. 1980).

The Board finds these guidelines persuasive.  In finding 
these persuasive, the Board is not concluding or implying 
that a claim for benefits under title 38 United States Code 
is in any manner similar to an adversarial hearing, much less 
a criminal prosecution.  Rather, the Board finds them useful 
because they are provided in the stringent context of 
defending the rights of an accused party where liberty or 
even life, not merely monetary benefits, may be at stake.  In 
other words, they are taken as a high hurdle that must be 
overcome to find the claimant's credibility in question.

Analysis

The service records do not establish that the veteran engaged 
in combat, nor has he been awarded a combat citation.  The 
veteran does not assert that he engaged in combat with the 
enemy.  

The veteran alleges that he experienced non-combat related 
stressors during his basic training.  Upon review of the 
record, the Board does not find credible the veteran's 
assertions regarding his claimed stressors in service.  In 
this regard, the Board notes that the veteran has been 
markedly inconsistent regarding his alleged stressors.  For 
instance, during a VA mental health assessment in May 2001, 
the veteran alleged that while in service a Sergeant 
"tortured" him, stuck a .45 weapon on his nose and dropped 
a grenade between his thighs.  However, on an August 2001 
PTSD questionnaire, the only stressor reported by the 
veteran, was the alleged grenade incident, which he stated 
happened at Fort Campbell, Kentucky in July 1971.  He claimed 
that the Sergeant threw a grenade between his legs, that he 
grabbed the grenade and threw it, and that the grenade 
exploded in the air.  When examined by VA in January 2002 to 
determine whether he had PTSD, the veteran reported an 
additional stressor of being subjected to repeated physical 
abuse by other soldiers in his unit.  As noted, this 
additional alleged stressor was not reported on any previous 
occasion.  Thus, the record shows that the veteran has 
presented inconsistent evidentiary assertions in his claim 
for compensation benefits.  The only consistent stressor 
alleged by the veteran was that a Sergeant allegedly threw a 
live grenade in his lap.  In an April 2002 statement, the 
veteran provided the name of a man who he claimed witnessed 
the grenade incident, but indicated that he did not know how 
to contact him.  Therefore, he has not provided sufficient 
information for which verification could be conducted.  

The Board further points out that the pattern of 
inconsistency is not limited to the current set of divergent 
assertions as to alleged stressors.  When the claimant 
completed his report of medical history, associated with his 
separation examination from service in November 1971, he 
responded in the negative relative to the question whether he 
"ever had or have you now" frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervousness of any sort.  In addition, on his 
initial claim for compensation benefits, VA Form 21-526, in 
March 1998 following service the veteran made no mention of 
any psychiatric difficulties beginning in or related to 
service or to alleged stressful events in service.  
Statements from the veteran's parents and brother submitted 
in June 1998, in conjunction with unrelated claims, were also 
silent for any stressful events experienced by the veteran in 
service.  

VA treatment records show that although the veteran began 
receiving treatment for various conditions, including 
depression and stress, in 1996 at no time did he describe any 
inservice stressors and he did not allege his psychiatric 
manifestations were related to service.  The Board particular 
notes the fact that the veteran did not refer to any 
stressful events in service during a VA psychiatric 
examination in January 2001.  As reported above, the veteran 
did not provide a description of any alleged stressors until 
May 2001.  

The Board finds that the veteran's inconsistent statements, 
when considered with the lack of documentary evidence that he 
ever reported such events prior to May 2001, undermines the 
credibility of the veteran's accounts that he ever 
experienced any stressful events in service.  Moreover, the 
inconsistency further undermines the crediblity of any 
allegation that he experiences any subjective symptoms 
related to events in service.  The credibility of the veteran 
is crucial not only as to the events alleged as "stressors" 
but also as to the other subjective symptoms required to 
support a diagnosis of PTSD, such as whether he as 
"intrusive thoughts" or "nightmares" related to the 
alleged stressful event.  Once it is clear that a veteran's 
evidentiary assertions are not credible, no probative weight 
can be assigned to the opinion of medical providers since 
they can neither substantiate alleged remote "stressor" 
events (or the claimant's alleged reaction to alleged remote 
"stressor" events), nor can a medical provider substantiate 
the presence of current subjective symptoms related to 
alleged remote "stressor" events.  It is clear that there 
is no need for any further medical examination or opinion in 
order to decide the claim for service connection for PTSD 
since such medical evidence cannot offer any prospect of 
substantiating the claim.  Likewise, it is clear that there 
is no reasonable prospect that the claim could be 
substantiated by further evidentiary development as it is 
clear that the claimant is not credible as to his evidentiary 
assertions advanced in support of a claim for service 
connection for PTSD.  Therefore, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 3.304(f).  It is 
also clear that there is no basis for any further development 
action. 




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

